1
2
3
4                                                                       O
5
6
7
8                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
9
10
     JUAN SOLANO,                                  Case No. 2:18-cv-10257-R-KES
11
                    Petitioner,
12                                              ORDER ACCEPTING REPORT AND
          v.
13                                              RECOMMENDATION OF UNITED
     WARREN L. MONTGOMERY,
                                                 STATES MAGISTRATE JUDGE
14   Warden,
                    Respondent.
15
16
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
17
     other records on file herein, and the Report and Recommendation of the United
18
     States Magistrate Judge (Dkt. 24). No objections to the Report and
19
     Recommendation were filed, and the deadline for filing such objections has passed.
20
     The Court accepts the report, findings, and recommendations of the Magistrate
21
     Judge.
22
           IT IS THEREFORE ORDERED that Judgment be entered dismissing the
23
     Petition without prejudice, because Petitioner has not concluded his state criminal
24
     proceedings.
25
26
     DATED: September 24, 2019              ____________________________________
27                                          HON. R. GARY KLAUSNER
28                                          UNITED STATES DISTRICT JUDGE
